DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 8 in the reply filed on April 20, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims are directed toward the subject matter of independent claim 1 and as such there is a a technical relationship  between all the claims around the special technical feature of the subject matter of independent claim 1.  This is not found persuasive because the subject matter of claim 1 is not a special technical relationship for the reasons discussed in the previous Restriction Requirement and the rejections over the prior art detailed below.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites that the “based substrate [is heated] prior to forming the adhesion promoter coating on the base substrate.” As a first matter, there appears to be a typo where “based” should be “base”. Secondly, the latter limitation of forming the adhesion promoter coating lacks sufficient antecedent basis, rendering the claim indefinite. The parent claim 1 does not describe a forming step for the adhesion promoter coating, and parent claim 1 does not necessarily require a step of forming an adhesion promoter coating. Dependent claim 3 however contains the step of forming the adhesion promoter coating. Accordingly the Examiner interprets claim 2 as though it depends from claim 3.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hicks et al. US 2014/0106124 A1 (hereafter “Hicks”).
Regarding claim 1, 2, 3, 4, 7, 8; Hicks is directed to a process for making a colored composite pavement structure comprising silylated glass aggregate particles and a polymeric binder composition (Abstract). Hicks discloses that the process comprises: providing glass ([0012]); crushing the glass and then heating the glass to a temperature of at least 350°F [ 176°C, heating above at least 50°F, partially meeting claim 2] to form glass aggregate particles [base substrate] ([0013]); subsequently exposing [coating] the glass aggregate particles to a coupling agent such as aminosilane [meeting claims 2 – 4] to prime the surface of the glass aggregate particles [form pre-coated aggregates] ([0014]); storing and then transporting the coated glass aggregate particles from a production site [first location] to an end use site [second location, partially meeting claim 8] ([0014] – [0015]); providing a two-part composition comprising an isocyanate component and an isocyanate component [meeting claim 6 but for the limitations of parent claim 5] ([0015] – [0016]); mixing together the glass aggregate particles with the two-part composition ([0015]) which subsequently reacts [cures, fully meeting claim 8] until a colored composite pavement structure is formed [polymer concrete] ([0016]).
Regarding claims 5 and 6, Hicks discloses in an embodiment (Table 1) that the polyurethane binder system may be prepared with an isocyanate index of 121. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717